El Juez Asociado Señoe Aldeey,
emitió la opinión del tribunal.
El apelante fue denunciado y condenado por infracción de la sección tercera de la Ley No. 1 de 1934 (pág. 137) porque en la fecha indicada en' la denuncia se encontraba' en posesión de cierto número de litros de ron cañita, que es un espírtu o bebida que contiene alcohol obtenido por destilación, sin haber pagado al Tesorero de Puerto Pico un impuesto de $0.20 por cada litro o fracción de litro de dicha bebida.
La referida sección tercera dice, en lo necesario para este caso, que se impondrá, cobrará y pagará sobre las siguientes bebidas producidas, importadas o traídas a Puerto Pico, un impuesto de: . ... (c) un impuesto de veinte (20) centavos por cada litro de espíritu, y un impuesto igual por cual-quier cantidad o fracción de la misma; . . .
En vista de esas palabras de la ley sostiene el apelante que las personas que producen, importan o traen a Puerto Rico las bebidas relacionadas en la sección tercera son las llamadas a pagar el arbitrio que sobre las mismas se fija y no cualquier persona que las posea; que la ley no castiga la posesión y que solamente fija un arbitrio para los productores o importadores.
En esa sección de la ley se declara que las bebidas que especifica están sujetas al tributo, bien sean importadas o producidas aquí, por lo que esa bebida está sujeta a tribu-tación porque fue traída a esta isla o producida aquí. Con respecto a las personas obligadas al -pago dispone la sección 38 de esa ley que los impuestos que por ella se prescriben *457serán pagados por el traficante, el fabricante o por el consu-midor al introducir el producto, o al traspasarlo o al poseer el mismo, bien sea por traspaso o introducción o por compra, donación o de otro modo, dentro de los diez (10) días si-guientes a la introducción o fabricación del producto y los impuestos deberán pagarse dentro del término mencionado o de acuerdo con las disposiciones que el Tesorero por regla-mento prescribiere. De modo que fuera el apelante trafi-cante, fabricante o consumidor que posee esas bebidas tenía que pagar ese tributo. Por lo expuesto la denuncia contiene hechos de la infracción alegada.
El apelante solicitó que la denuncia fuese sobreseída y archivada por no haberse celebrado el juicio dentro de los 120 días siguientes a la radicación de la misma y la negativa de la corte se alega como error. Esa solicitud fue presentada el día del juicio y ya hemos resuelto en varias ocasiones que debe ser hecha antes del juicio.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Wolf disintió.*